Case 11-13924 Doc 53 Filed 07/13/20 Entered 07/13/20 12:55:25 Main Document Page 1 of 2

DILKS & KNOPIK, LLC

“When Success Matters”

 

July 13, 2020

U.S. Bankruptcy Court

Eastern District of Louisiana
Hale Boggs Federal Building
500 Poydras Street, Suite B-601
New Orleans, LA 70130

RE: Notice of Deficiency — Case Number: 11-13924 Debtor(s) Charles Britton, Sr. and Urilee
Britton

Dear Friends:

We have received the Notice of Deficiency in regard to the release of unclaimed monies due and owing
to North Star Capital Acquisition Corp. in the amount of $1,922.58.

With the notice of deficiency the court notes and/or requests the following:

1. Notice of Deficiency Other Reason; Claimant is asking for $1,922.58 but the amount deposited is
$165.29. The corrected filing must be submitted within 2 business days.

In response to this notice, we respectfully submit the following:

1. Acopy of the court unclaimed funds list showing $1,922.58 owing to North Star Capital
Acquisition Corp.

Thank you for your assistance with this matter.

Sincerely,

 

35308 SI! Center Street Phone: 877-836-5728 x107
Snoqualmie, W.\ 98065 Fax: 800-713-9887
I:mail: admin@dilksknopik.com

 

www.dilksknopik.com
Case 11-13924 Doc 53 Filed 07/13/20 Entered 07/13/20 12:55:25 Main Document Page 2 of 2

U.S. Courts Unclaimed Funds Locator nee

 

Court / LAEB
Case Number 1141-13924 Page Total $2,211.81
Last/Business Name Britton, Charles & Urilee First Name
Creditors | 3
Court Creditor Name Amount
m LAEB Ut System Obo Ut $123.94
im LAEB Ut System Obo Ut $165.29
[=| LAEB North Star Capital Acquisition Corp $1,922.58

First Prev Next Last
